Name: Commission Regulation (EC) NoÃ 797/2009 of 1Ã September 2009 derogating from Regulation (EC) NoÃ 1580/2007 laying down implementing rules of Council Regulations (EC) NoÃ 2200/96, (EC) NoÃ 2201/96 and (EC) NoÃ 1182/2007 in the fruit and vegetable sector
 Type: Regulation
 Subject Matter: plant product;  agricultural structures and production;  cooperation policy;  marketing;  regions and regional policy
 Date Published: nan

 2.9.2009 EN Official Journal of the European Union L 230/3 COMMISSION REGULATION (EC) No 797/2009 of 1 September 2009 derogating from Regulation (EC) No 1580/2007 laying down implementing rules of Council Regulations (EC) No 2200/96, (EC) No 2201/96 and (EC) No 1182/2007 in the fruit and vegetable sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Articles 103h and 127 in conjunction with Article 4 thereof, Whereas: (1) Commission Regulation (EC) No 1580/2007 (2) provides for detailed rules concerning producer organisations in the fruit and vegetable sector. (2) In accordance with Article 66(3) of Regulation (EC) No 1580/2007, the competent authority shall take decisions on requests for amendments to operational programmes for subsequent years by 15 December at the latest. However, for duly justified reasons, Member States may postpone the decision until 20 January of the following year. (3) Pursuant to Article 57(1) of Regulation (EC) No 1580/2007, Member States should establish the overall structure and content of their national strategy in accordance with the detailed guidelines set out in Annex VII to that Regulation. Prior to 1 January 2009, Member States were free to determine the overall structure and content of their strategies. (4) Some Member States have met specific difficulties in establishing their national strategy, amongst other because they had to involve regional stakeholders. The complexity of the provisions on modifying operational programmes also caused delays in some Member States decisions on requests for amendments to operational programmes. (5) In order to give Member States more time as regards those decisions, Member States should be allowed, as a transitional and exceptional measure, to postpone decisions on operational programmes implemented in 2009, until 15 October 2009 at the latest, where such operational programmes have been submitted in conformity with the deadline provided for by Article 66(1) of Regulation (EC) No 1580/2007. (6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 By way of derogation from the second subparagraph of Article 66(3) of Regulation (EC) No 1580/2007, Member States may, for those producer organisations that have submitted a request for modifying their operational programmes in conformity with the deadline provided for by Article 66(1) of that Regulation, take a decision on amendments to operational programmes implemented in 2009 by 15 October 2009 at the latest. Such decision shall only be adopted for duly justified reasons. The approval decision may stipulate that expenditure is eligible from 1 January 2009 onwards. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. It shall expire on 15 October 2009. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 September 2009. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 350, 31.12.2007, p. 1.